UNITED STATES DISTRICT COURT                                                For Online Publication Only
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
UNITED STATES OF AMERICA,
                                                                          MEMORANDUM & ORDER
                                                                          17-CR-615 (JMA)
                                                                                            FILED
                        -against-                                                           CLERK
                                                                                  12:46 pm, May 25, 2021
HOWARD DAVIS,                                                                        U.S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF NEW YORK
                                    Defendant.                                       LONG ISLAND OFFICE
----------------------------------------------------------------------X
APPEARANCES:

Mark Lesko
  Acting United States Attorney
Christopher C. Caffarone
Mark E. Misorek
Monica K. Castro
  Assistant United States Attorneys
Eastern District of New York
610 Federal Plaza
Central Islip, NY 11722
       Attorneys for the United States

Christopher Cassar
13 East Carver Street
Huntington, NY 11743
       Attorney for Defendant Howard Davis

AZRACK, United States District Judge:

        Defendant Howard Davis (“Defendant”) moves to preclude the introduction of the grand

jury testimony of Kassandra Annonio. (ECF No. 181.) He argues that admission of this evidence

would deny him the right to confront a witness against him in violation of the Confrontation Clause

of the Sixth Amendment. (Id.) Having reviewed the motion and considered the oral argument of

Defendant and the Government, I deny Defendant’s motion as follows.
       As the Supreme Court explained in Crawford v. Washington, the Confrontation Clause

“does not bar the use of testimonial statements for purposes other than establishing the truth of the

matter asserted.” 541 U.S. 36, 59 n.9 (2004). Here, the Government is not seeking to introduce

Ms. Annonio’s grand jury testimony to establish the truth of the matter asserted. Rather, this

testimony serves the opposite purpose in that the Government is seeking to introduce it precisely

because it is false, not because it is true. Therefore, Crawford does not apply and does not bar

admission of the grand jury transcript.

       In United States v. Thompson, the Sixth Circuit addressed a factual scenario similar to the

one presently before the Court. 501 F. App’x 347, 363 (6th Cir. 2012). In that case, the

Government introduced at trial perjurious testimony from two grand jury witnesses in which they

advanced a “fake alibi” to cover up wrongful acts. Id. at 353. On appeal, the Sixth Circuit rejected

the defendants’ argument that this grand jury testimony should not have been admitted because it

was hearsay that violated the Confrontation Clause. Citing Crawford, the panel explained that “the

Confrontation Clause is not violated by testimony that is not offered for the truth of the matter

asserted.” Id. at 363. Because “the government offered the unquestionably perjurious testimony

precisely to prove that [the testifying witnesses] made false statements under oath to cover up

wrongful acts,” the Circuit determined that “[t]he district court did not abuse its discretion when it

determined that this testimony was not hearsay.” Id.

       The Court finds this analysis from Thompson instructive and adopts the panel’s reasoning.

The Government has narrowed Ms. Annonio’s grand jury testimony so that only an excerpt of her

perjurious testimony will be introduced into evidence. Because this excerpt of Ms. Annonio’s

grand jury testimony is not being offered for the truth of the matter asserted, the Confrontation




                                                  2
Clause does not apply. Accordingly, Defendant’s motion to preclude her grand jury testimony is

hereby DENIED.

SO ORDERED.

Dated: May 25, 2021
       Central Islip, New York

                                                    /s/ (JMA)
                                                  JOAN M. AZRACK
                                                  UNITED STATES DISTRICT JUDGE




                                              3
